Bland, P. J.
(dissenting). — To my mind the majority opinion is based upon facts found outside of the record, and I am for that reason compelled to dissent. At the conclusion of the bill of exceptions it is stated over the signature of Judge Hughes (who tried the case and signed the bill), that it (the bill of exceptions) is signed, sealed and made a part of the record in the case on January 18, 1897. This was in time. This certificate, not the filing by the clerk, is the official act which made the bill of exceptions a part of the record, and when made in vacation in pursuance of an order granting time to file out of term time, was tantamount to an order made in term and entered on the minutes of the court; that bill of exceptions is signed, filed and made a part of the record. The clerk on the receipt of the bill indorsed on the back of it filed January 18, 1897, and signed his name to the filing officially. The subsequent indorsements made by him at the request of appellant’s attorney and by the consent *513of some of the respondents, are not such indorsements as he was required or authorized by law to make, and for that reason are not evidence of the time the bill was filed, and should be disregarded.
Nor is statement attached to the bill that he made these indorsements two or three months after he had indorsed the bill filed January 18, 1897, evidence that can be considered by this court. Excluding these unauthorized indorsements on the hack of the bill, and the voluntary statement of the clerk attached to the bill, the evidence that remains as to the signing of the bill is that it was signed, filed and made a part of the record on January 18, 1897, which was within the time given in which it might be filed. In my opinion it is a valid bill of exceptions and should be accepted as a part of the record.